                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,)
                         )
             Plaintiff,  )                            4:18CR3163
                         )
        v.               )
                         )
RONALD JOSEPH MOCKELMAN, )                               ORDER
                         )
             Defendant.  )
                         )


     After careful consideration,

     IT IS ORDERED that Defendant’s appeal and objection (filing no. 19) to
Magistrate Judge’s Detention Order is denied.

     DATED this 7th day of December, 2018.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge
